UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 13, 2013 BILLMYPARENTS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 000-27145 33-0756798 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 6190 Cornerstone Court, Suite 216 San Diego, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (858) 677-0080 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 13, 2013, BillMyParents, Inc. (the “Company”) entered into a card servicing agreement (the “Agreement”) with Republic Bank (the “Bank”). The Agreement has an initial term of two (2) years, and will be automatically extended for additional one year terms unless either party terminates the Agreement with prior written notice (the “Term”). Pursuant to the Agreement, the Bank will provide certain bank products, including pre-paid cards, during the Term. In addition, the Company and the Bank will jointly offer and sponsor programs and cards offered pursuant to the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BILLMYPARENTS, INC. Dated: February 20, 2013 By: /s/ Michael R. McCoy Michael R. McCoy Chief Executive Officer
